1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES FRANCIS GOODS,                           )   Case No.: 1:19-cv-00661-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                      )   THIS ACTION
14                                                    )
     WASCO STATE PRISON,
                                                      )   FINDINGS AND RECOMMENDATION
15                                                    )   RECOMMENDING DISMISSAL OF ACTION
                    Defendant.                        )   FOR FAILURE TO PROSECUTE
16                                                    )
                                                      )   [ECF No. 8]
17                                                    )
18          Plaintiff Charles Francis Goods is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On May 28, 2019, the Court ordered Plaintiff to show cause within twenty-one (21) days why
21   the action should not be dismissed for failure to exhaust the administrative remedies. More than
22   twenty-one days have passed and Plaintiff has not complied with or otherwise responded to the
23   Court’s order. Plaintiff was advised that the failure to comply with the order or to show cause will
24   result in a recommendation to dismiss the action without prejudice.
25          The Court has the inherent power to control its docket and may, in the exercise of that power,
26   impose sanctions where appropriate, including dismissal of the action. Bautista v. Los Angeles Cnty.,
27   216 F.3d 837, 841 (9th Cir. 2000). In determining whether to dismiss an action, the Court must weigh
28   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
                                                          1
1    docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases

2    on their merits; and (5) the availability of less drastic sanctions.” In re Phenylpropanolamine (PPA)

3    Prod. Liab. Litig., 460 F.3d 1217, 1226 (9th Cir. 2006) (internal quotations and citations omitted).

4    These factors guide a court in deciding what to do, and are not conditions that must be met in order for

5    a court to take action. Id. (citation omitted).

6             Based on Plaintiff’s failure to comply with or otherwise respond to the Court’s order, the Court

7    is left with no alternative but to dismiss the action for failure to prosecute. Id. This action can proceed

8    no further without Plaintiff’s cooperation and compliance with the order at issue, and the action cannot

9    simply remain idle on the Court’s docket, unprosecuted. Id.

10            Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a Fresno

11   District Judge to this action.

12            Further, IT IS HEREBY RECOMMENDED that this action be dismissed, without prejudice, for

13   failure to obey a court order and failure to prosecute.

14            This Findings and Recommendation will be submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

16   after being served with this Findings and Recommendation, Plaintiff may file written objections with

17   the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

19   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

20   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

21
22   IT IS SO ORDERED.

23   Dated:     July 1, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          2
